OPINION — AG — ** DEED OF ADOPTION — READOPT ** QUESTION: A CERTAIN "DEED OF ADOPTION" EXECUTED BY A CERTAIN PERSON'S MOTHER AND STEP-FATHER, IN WHICH THEY STATE THAT THEY "DO THEREBY RATIFY AND AFFIRM OUR ADOPTION OF HIM ASSUMED BY USE ON THE 4TH DAY OF OCTOBER, 1920 AND HEREIN AGAINST ADOPT" SAID PERSON AND THAT THEY "DO HEREBY READOPT SAID PERSON" WITH THE ACCOMPANYING "CONSENT OF SON" IN WHICH SUCH PERSON STATES THAT HE "HEREBY CONSENTS TO THE ADOPTION  OF HIM AS OF THE 4TH DAY OF OCTOBER, 1920 AND RATIFIED AND CONFIRMED ON THE DATE OF SAID DEED OF ADOPTION", IS IT ACCEPTABLE AS A BASIS FOR FILING OF A NEW CERTIFICATE OF BIRTH AS IS DONE FOLLOWING ADOPTIONS OF MINOR CHILDREN DECREED BY COUNTY COURTS AND CAN BE TAKEN AS A LEGAL CHANGE OF NAME SO THAT BIRTH RECORD MAY BE ISSUED FOR HIS INDIVIDUAL IN THE NAME OF HIS ADOPTIVE FATHER. (READOPTIONS, CONSENT, CONSUMMATION, STATE REGISTRAR) CITE: 10 O.S. 41 [10-41], 10 O.S. 51 [10-51], 63 O.S. 560.9 [63-560.9] (J. H. JOHNSON)